UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2381


CHARLOTTE D. MOUNTCASTLE,

                Plaintiff - Appellant,

          v.

PREMIER AUTO BROKERS INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:15-cv-00170-RBS-RJK)


Submitted:   April 5, 2016                 Decided:   April 28, 2016


Before NIEMEYER, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlotte D. Mountcastle, Appellant Pro Se.     David Denman
Hopper, COOK, HEYWARD, LEE, HOPPER & FEEHAN, PC, Glen Allen,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charlotte D. Mountcastle appeals the district court’s order

dismissing    her    amended   complaint      for   lack       of   subject      matter

jurisdiction.        We     have   reviewed     the       record     and     find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         See Mountcastle v. Premier Auto Brokers

Inc., No. 2:15-cv-00170-RBS-RJK (E.D. Va. Oct. 19, 2015).                            We

dispense     with    oral    argument   because          the    facts      and   legal

contentions    are   adequately     presented       in    the   materials        before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        2